Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yoshizaki et al (USPAT 9287052) is the closest prior art to the elected species. Yoshizaki pertains to an additive that is capable of improving ionic conduction within electrode layers [Col 3 Ln 25-51]. Yoshizaki exemplifies the additive to be N,N-dimethylnonan-1-amine oxide (Registry number 2536-13-2; PubChem CID: 5194899) [Col 3 ln 55-Col 4 ln 41]. It is predictable that one having ordinary skill in the art would look to additives in solar cells and lithium secondary batteries as Yoshizaki explicitly recites this relationship [Col 3 Ln 13-22]. The prior art however does not obviate an amine oxide to be present in the cathode of an electrochemically active material having the materials of the instant claim.
Xu et al (PGPUB 2006/0269845) teaches an amine oxide as an additive for use in a nonaqueous electrolytic solution [Abstract]. The material comprises hydrocarbons attached to the N [0009-0011]. This does not meet the claimed invention as this material is not located within the cathode. 
Okumura et al (PGPUB 2007/0287070) teaches a high-powered secondary battery [abstract] wherein the electrodes comprise a boron containing compound [0020], but the hydrocarbon chain is not bound to the boron. 
As it pertains to Kato et al (PGPUB 2008/0280209) Chemical formula 3 [0050] is not found to read on the instant claim invention as argued the pre-appeal brief of 06/26/2020; applicant’s arguments were persuasive and therefore the prior art rejection was not maintained. 
The prior art is silent to teach the cathode material comprising the additive as claimed. It would be inappropriate to misconstrue the additive for something separate and distinct from what is taught in the instant specification in order to meet the verbiage of the instant claim. For the combination of features, in light of the instant specification as filed, the instant claims are found allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.